Citation Nr: 0530409	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right leg 
disorder.

5.  Entitlement to service connection for a left leg 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for left knee cyst and 
iliotibial band syndrome.

8.  Entitlement to service connection for disorder manifested 
by burning in the arch of the right foot.

9.  Entitlement to service connection for disorder manifested 
by burning in the arch of the left foot.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that, in November 2005, it received from the 
veteran additional evidence relevant to the issue of service 
connection for a left knee disability.  This evidence was 
received more than 90 days after the RO certified the appeal 
to the Board in May 2004.  The veteran has not provided any 
explanation for the delay in providing the evidence.  
Therefore, the Board will not consider the evidence in this 
appeal, but will refer the evidence to the RO for the 
appropriate action.  See 38 C.F.R. § 20.1304 (2005).      




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a left shoulder 
disorder in a December 1998 rating decision; the veteran did 
not initiate an appeal upon notice of that denial.  

3.  Evidence received since the December 1998 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim. 

4.  There is no competent evidence of a nexus between the 
veteran's right shoulder disorder and his period of active 
duty service.

5.  There is no competent evidence of a nexus between 
whatever current low back disorder the veteran may have and 
his period of active duty service.  

6.  There is no competent evidence of a current chronic right 
leg disorder.

7.  There is no competent evidence of a current chronic left 
leg disorder.

8.  There is no competent evidence of a current chronic right 
knee disorder.

9.  There is no competent evidence of a nexus between the 
veteran's left knee cyst and iliotibial band syndrome and his 
period of active duty service.

10.  There is no competent evidence of a current chronic 
disorder manifested by burning in the arch of the right foot.

11.  There is no competent evidence of a current chronic 
disorder manifested by burning in the arch of the left foot.

CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  No new and material evidence has been received since the 
December 1998 rating decision to reopen a claim for service 
connection for a left shoulder disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  
3.  Service connection for a right shoulder disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

4.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Service connection for a right leg disorder is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  Service connection for a left leg disorder is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

7.  Service connection for a right knee disorder is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

8.  Service connection for left knee cyst and iliotibial band 
syndrome is not established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

9.  Service connection for disorder manifested by burning in 
the arch of the right foot is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

10.  Service connection for disorder manifested by burning in 
the arch of the left foot is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for a left shoulder disorder 
in a December 1998 rating decision.  It notified the veteran 
of that denial, but he did not initiate an appeal.  
Therefore, the RO's decision of December 1998 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).      

The RO denied service connection for a left shoulder disorder 
in the December 1998 rating decision because there was no 
evidence of a current disability.  Evidence of record at that 
time consists of service medical records, the reports of the 
August 1995 VA examination and associated testing performed 
in September 1995, and the report of the June 1998 VA 
examination.  

Evidence received since the December 1998 rating decision 
consists of VA medical records dated from July 1998 to March 
2003 and the report of the March 2003 VA examination.  

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Specifically, 
the March 2003 VA examination report is negative for any 
reference to left shoulder complaints or abnormalities and 
therefore does not relate to an unestablished fact necessary 
to substantiate the claim.  Id.  Although VA medical records 
include references to left shoulder pain in January 2002, 
those records do not include a diagnosis of a chronic left 
shoulder disability that is related to service.  In fact, 
notes suggest that the pain may be associated with a recent 
motor vehicle accident.  Therefore, the VA medical records do 
not raise a reasonable possibility of substantiating the 
claim. Id.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) 
(service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service).  
Simply stated, none of the new medical records associate a 
left shoulder disability to service from June 1979 to August 
1985, more than 20 years ago. 

Accordingly, the Board finds that no new and material 
evidence has been received to reopen a claim for service 
connection for a left shoulder disorder.  38 C.F.R. § 
3.156(a).  The claim is not reopened.  38 U.S.C.A. § 5108.  
The appeal is denied.        

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board finds that service connection is not in 
order for a right leg disorder, a left leg disorder, a right 
knee disorder, and disability manifested by burning in the 
arch of the right foot and in the left foot.  Service 
connection requires the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The evidence of record is completely 
negative for a diagnosis of any chronic right or left leg 
disability, chronic right knee disability, or any chronic 
disability manifested by burning in the arches of the feet.  
The veteran, a lay person not trained or educated in 
medicine, is not competent to offer an opinion as to the 
medical diagnosis of any of the disorders at issue.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent competent evidence of a current disability for each 
claimed disorder, service connection must be denied.  

Review of the record reveals diagnoses of right shoulder 
impingement and left knee cyst and iliotibial band syndrome.  
He also appears to be diagnosed as having low back strain.  
For purposes of this appeal, the Board will assume a current 
diagnosis for the low back.  In any event, the Board finds 
that service connection for these three disorders must also 
be denied.  First, service medical records do not reflect any 
chronic disability.  There is no evidence of left knee 
complaint, diagnosis, or treatment.  The veteran complained 
of low back pain for about one week in November 1983 and 
right shoulder soreness in February 1984.  There were no 
subsequent entries that would suggest any continuing 
symptoms; the episodes of pain were acute and transitory.  
Although the report of medical history associated with the 
veteran's June 1985 separation physical includes a history of 
low back pain, there was no finding or diagnosis of 
abnormality on examination.  In addition, the veteran denied 
any history of shoulder or knee problems.  As a whole, the 
Board finds that the service medical records provide evidence 
against these claims.

There is no evidence of subsequent right shoulder, low back, 
or left knee problems until many years after the veteran's 
discharge.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Clearly, service connection is not in order based on 
chronicity in service or continuous symptoms of a disorder 
first seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  

In this case, there is no competent evidence of a nexus 
between the right shoulder, low back, and left knee disorders 
and the veteran's period of service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  That is, there is simply no medical evidence of 
record that establishes a relationship between the disorders 
at issue and the veteran's service in the military.  

As a whole, the post-service medical records provide evidence 
against these claims as they indicate disorders that began 
many years after service.  Again, the veteran's lay opinion 
as to the etiology of the disorders at issue is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for each disorder 
claimed.  38 U.S.C.A. § 5107(b).  Absent competent evidence 
of current disability or of a nexus between the disability 
and service, the evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor. Id.  The 
appeal is denied.     



The Duty to Notify and the Duty to Assist

The Board finds that there has been compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  That is, by way of a February 2003 
letter, the April 2003 rating decision, and the February 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board observes that the RO issued its VCAA letter in 
February 2003, prior to the April 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  The Board concedes that the letter does not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the Board is 
satisfied that the documents discussed above otherwise fully 
notified the veteran of the need to give to VA any evidence 
pertaining to his claim.  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Moreover, the Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation of defect in VCAA notice that resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records.  He has not identified or 
authorized the release of any private medical evidence.  The 
Board notes that the RO has not obtained any medical 
examination or opinion in this case, but finds that there was 
insufficient evidence to trigger this assistance.  
38 U.S.C.A. § 5103A(d).  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)); 
38 C.F.R. § 3.159(c)(4)(iii) (the duty to obtain a medical 
examination or opinion applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).  Simply stated, the Board finds that 
service and post-service medical records provide the evidence 
needed to fully adjudicate this case and that further 
examinations, based on the evidence of record, and would not 
provide a basis to grant any claim. 

The Board is therefore satisfied that the veteran has 
received all required assistance in substantiating his 
claims.  38 U.S.C.A. § 5103A.  

	
ORDER

As no new and material evidence has been received, the claim 
for service connection for a left shoulder disorder is not 
reopened.  The appeal is denied.  

Service connection for a right shoulder disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for left knee cyst and iliotibial band 
syndrome is denied.

Service connection for disorder manifested by burning in the 
arch of the right foot is denied.

Service connection for disorder manifested by burning in the 
arch of the left foot is denied.


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


